Case 1:20-cv-12288-ADB Document 23-10 Filed 05/19/21 Page 1 of 40




            EXHIBIT J
                            Case 1:20-cv-12288-ADB Document 23-10 Filed 05/19/21 Page 2 of 40




                                          Claim Chart for U.S. Patent No. 10,097,796
                                       COMMUNICATION AND MONITORING SYSTEM

                                                             Claims 3 and 7

The SimpliSafe Video Doorbell Pro and all other similar devices provided by SimpliSafe (collectively, the “Doorbell Pro”) infringes at
least the claims charted below of United States Patent No. 10,097,796 (the “’796 Patent”), entitled “Communication and Monitoring
System,” under 35 U.S.C. § 271(a), either literally or under the doctrine of equivalents. In addition, SimpliSafe indirectly infringes the
‘796 Patent under sections 271(b) and/or 271(c) by instructing, directing, and/or enabling others, including its customers, purchasers,
users and developers, alone, or in combination to use the SimpliSafe Doorbell Pro and/or perform all or some of the steps recited in the
claims of the ‘796 patent, either literally or under the doctrine of equivalents, and by providing a material or apparatus for use in a
patented process, when such material or apparatus is especially adapted for use in the infringement of the ‘796 patent, and is not a staple
article or commodity of commerce suitable for substantial non-infringing use.

   U.S. Pat. No. 10,097,796                                                Video Doorbell Pro

 [3.1] A system for               To the extent the preamble is limiting, the Doorbell Pro is a system for receiving a person at an
 receiving a person at an         entrance.
 entrance comprising:
                     Case 1:20-cv-12288-ADB Document 23-10 Filed 05/19/21 Page 3 of 40




U.S. Pat. No. 10,097,796                                          Video Doorbell Pro




                           https://simplisafe.com/video-doorbell-pro
                     Case 1:20-cv-12288-ADB Document 23-10 Filed 05/19/21 Page 4 of 40




U.S. Pat. No. 10,097,796                                           Video Doorbell Pro




                           https://simplisafe.com/video-doorbell-pro




                           https://simplisafe.com/video-doorbell-pro

                           To the extent the preamble of claim 3 is limiting, the Doorbell Pro provides a system for receiving a
                           person at an entrance.
                        Case 1:20-cv-12288-ADB Document 23-10 Filed 05/19/21 Page 5 of 40




 U.S. Pat. No. 10,097,796                                               Video Doorbell Pro

[3.2] a software application    The Doorbell Pro has a software application that provides a graphical user interface to a remote
that provides a graphical       peripheral device, which is a cell phone.
user interface to a remote
peripheral device, which is a   After installation of the Doorbell Pro’s exterior module, or video doorbell device, the user is
cell phone; and                 instructed to download a software application, the SimpliSafe app, to the user’s Apple iOS or
                                Android cell phone.




                                https://simplisafe.com/video-doorbell-pro
                     Case 1:20-cv-12288-ADB Document 23-10 Filed 05/19/21 Page 6 of 40




U.S. Pat. No. 10,097,796                                         Video Doorbell Pro




                           https://support.simplisafe.com/hc/en-us/articles/360035706791-Requirements
                     Case 1:20-cv-12288-ADB Document 23-10 Filed 05/19/21 Page 7 of 40




U.S. Pat. No. 10,097,796                                         Video Doorbell Pro




                           https://support.simplisafe.com/hc/en-us/articles/360029485732-Installation-Guide-for-Video-
                           Doorbell-Pro
                          Case 1:20-cv-12288-ADB Document 23-10 Filed 05/19/21 Page 8 of 40




 U.S. Pat. No. 10,097,796                                                 Video Doorbell Pro




                                  https://simplisafe.com/video-doorbell-pro


[3.3] an exterior module          The Doorbell Pro has an exterior module, which is a video doorbell device, that is placed or
comprising: (i) a video           mounted next to an entrance.
camera that captures video
of the person at the              The Doorbell Pro has a video camera that captures video of the person at the entrance.
entrance; (ii) a proximity
sensor for detecting the
person at the entrance; (iii) a
microphone that receives
audio from the person at the
entrance; (iv) an RF
transmitter that transmits, to
the software application,
digital streaming video that
a user of the remote
                        Case 1:20-cv-12288-ADB Document 23-10 Filed 05/19/21 Page 9 of 40




 U.S. Pat. No. 10,097,796                                             Video Doorbell Pro

peripheral device may view
in real time; (v) an RF
receiver that receives audio
from the peripheral device;
and (vi) a speaker that
outputs the audio received
by the RF receiver,




                               https://simplisafe.com/video-doorbell-pro
                    Case 1:20-cv-12288-ADB Document 23-10 Filed 05/19/21 Page 10 of 40




U.S. Pat. No. 10,097,796                                      Video Doorbell Pro




                           https://apps.fcc.gov/eas/GetApplicationAttachment.html?calledFromFrame=Y&id=4014404
                    Case 1:20-cv-12288-ADB Document 23-10 Filed 05/19/21 Page 11 of 40




U.S. Pat. No. 10,097,796                                      Video Doorbell Pro




                           https://apps.fcc.gov/eas/GetApplicationAttachment.html?calledFromFrame=Y&id=4014404
                           (AP6212 WI-FI/BT SIP MODULE)
                    Case 1:20-cv-12288-ADB Document 23-10 Filed 05/19/21 Page 12 of 40




U.S. Pat. No. 10,097,796                                          Video Doorbell Pro




                           https://simplisafe.com/video-doorbell-pro

                           The Doorbell Pro has a proximity or motion sensor for detecting the person at the entrance. For
                           example, the Doorbell Pro detects a person at the entrance based on proximity or “smart motion
                           detection” sensors that also detect the heat signature of people and the human form.
                    Case 1:20-cv-12288-ADB Document 23-10 Filed 05/19/21 Page 13 of 40




U.S. Pat. No. 10,097,796                                          Video Doorbell Pro




                           https://simplisafe.com/video-doorbell-pro

                           The Doorbell Pro has a microphone that receives audio from the person at the entrance.
                    Case 1:20-cv-12288-ADB Document 23-10 Filed 05/19/21 Page 14 of 40




U.S. Pat. No. 10,097,796                                          Video Doorbell Pro




                           https://simplisafe.com/video-doorbell-pro

                           The Doorbell Pro has an RF transmitter that transmits, to the SimpliSafe app, digital streaming
                           video that a user of the remote peripheral device may view in real time. For example, the Doorbell
                           Pro requires a Wi-Fi connection to operate.
                    Case 1:20-cv-12288-ADB Document 23-10 Filed 05/19/21 Page 15 of 40




U.S. Pat. No. 10,097,796                                      Video Doorbell Pro




                           https://apps.fcc.gov/eas/GetApplicationAttachment.html?calledFromFrame=Y&id=4014404
                    Case 1:20-cv-12288-ADB Document 23-10 Filed 05/19/21 Page 16 of 40




U.S. Pat. No. 10,097,796                                      Video Doorbell Pro




                           https://apps.fcc.gov/eas/GetApplicationAttachment.html?calledFromFrame=Y&id=4014404
                           (AP6212 WI-FI/BT SIP MODULE)
                    Case 1:20-cv-12288-ADB Document 23-10 Filed 05/19/21 Page 17 of 40




U.S. Pat. No. 10,097,796                                          Video Doorbell Pro




                           https://simplisafe.com/video-doorbell-pro




                           https://support.simplisafe.com/hc/en-us/articles/360035706791-Requirements
                    Case 1:20-cv-12288-ADB Document 23-10 Filed 05/19/21 Page 18 of 40




U.S. Pat. No. 10,097,796                                           Video Doorbell Pro




                           https://support.simplisafe.com/hc/en-us/articles/360029485732-Installation-Guide-for-Video-
                           Doorbell-Pro

                           Once the Doorbell Pro is connected, the RF transmitter can transmit real time video via Wi-Fi to the
                           SimpliSafe app on the user’s cell-phone.
                    Case 1:20-cv-12288-ADB Document 23-10 Filed 05/19/21 Page 19 of 40




U.S. Pat. No. 10,097,796                                      Video Doorbell Pro




                           https://apps.fcc.gov/eas/GetApplicationAttachment.html?calledFromFrame=Y&id=4014404
                    Case 1:20-cv-12288-ADB Document 23-10 Filed 05/19/21 Page 20 of 40




U.S. Pat. No. 10,097,796                                      Video Doorbell Pro




                           https://apps.fcc.gov/eas/GetApplicationAttachment.html?calledFromFrame=Y&id=4014404
                           (AP6212 WI-FI/BT SIP MODULE)
                    Case 1:20-cv-12288-ADB Document 23-10 Filed 05/19/21 Page 21 of 40




U.S. Pat. No. 10,097,796                                          Video Doorbell Pro




                           https://simplisafe.com/video-doorbell-pro




                           https://simplisafe.com/video-doorbell-pro
                    Case 1:20-cv-12288-ADB Document 23-10 Filed 05/19/21 Page 22 of 40




U.S. Pat. No. 10,097,796                                          Video Doorbell Pro




                           https://www.youtube.com/watch?v=KbdcIUjvtWM at 4:52 in video.

                           The Doorbell Pro has an RF receiver that receives audio from the peripheral device. For example,
                           the RF Receiver in the Doorbell Pro can receive audio communication from a user via the
                           SimpliSafe app on the user’s cell phone.
                    Case 1:20-cv-12288-ADB Document 23-10 Filed 05/19/21 Page 23 of 40




U.S. Pat. No. 10,097,796                                          Video Doorbell Pro




                           https://support.simplisafe.com/hc/en-us/articles/360029810471-How-to-use-the-Video-Doorbell-s-
                           2-Way-Audio

                           The Doorbell Pro has a speaker that outputs the audio received by the RF receiver.
                        Case 1:20-cv-12288-ADB Document 23-10 Filed 05/19/21 Page 24 of 40




 U.S. Pat. No. 10,097,796                                                Video Doorbell Pro

                                 https://simplisafe.com/video-doorbell-pro


[3.4] wherein the exterior       The Doorbell Pro’s exterior video doorbell device is capable of operating in a low-light condition.
device is capable of
operating in a low-light         For example, the Doorbell Pro will emit infrared light to maximize the visibility of the camera to
condition, and                   allow system operation during low-light or nighttime.




                                 https://support.simplisafe.com/hc/en-us/articles/360035333392-Night-Vision

[3.5] wherein the software       The Doorbell Pro system includes a software application. Indeed, downloading the SimpliSafe app
application is capable of: (i)   is required for installation, connection, and utilization of the system.
displaying streaming video;
(ii) playing audio captured
by the exterior device; (iii)
receiving audio to be sent to
the exterior device; (iv)
receiving a message that the
person has been detected at
the entrance; and (v)
displaying a notification that
the person has been detected
at the entrance,
                    Case 1:20-cv-12288-ADB Document 23-10 Filed 05/19/21 Page 25 of 40




U.S. Pat. No. 10,097,796                                          Video Doorbell Pro




                           https://simplisafe.com/video-doorbell-pro




                           https://support.simplisafe.com/hc/en-us/articles/360035706791-Requirements
                    Case 1:20-cv-12288-ADB Document 23-10 Filed 05/19/21 Page 26 of 40




U.S. Pat. No. 10,097,796                                         Video Doorbell Pro




                           https://support.simplisafe.com/hc/en-us/articles/360029485732-Installation-Guide-for-Video-
                           Doorbell-Pro
                    Case 1:20-cv-12288-ADB Document 23-10 Filed 05/19/21 Page 27 of 40




U.S. Pat. No. 10,097,796                                          Video Doorbell Pro




                           https://play.google.com/store/apps/details?id=com.simplisafe.mobile&hl=en_US

                           The SimpliSafe app enables the display of streaming video.
                    Case 1:20-cv-12288-ADB Document 23-10 Filed 05/19/21 Page 28 of 40




U.S. Pat. No. 10,097,796                                          Video Doorbell Pro




                           https://simplisafe.com/video-doorbell-pro




                           https://simplisafe.com/video-doorbell-pro
                    Case 1:20-cv-12288-ADB Document 23-10 Filed 05/19/21 Page 29 of 40




U.S. Pat. No. 10,097,796                                      Video Doorbell Pro




                           https://www.youtube.com/watch?v=KbdcIUjvtWM at 4:48 in video.
                    Case 1:20-cv-12288-ADB Document 23-10 Filed 05/19/21 Page 30 of 40




U.S. Pat. No. 10,097,796                                          Video Doorbell Pro

                           The SimpliSafe app can play audio captured by the Doorbell Pro. The SimpliSafe app can also
                           receive audio to be sent to the Doorbell Pro. For example, the user utilizes the SimpliSafe app in
                           order to engage in 2-way audio communication with the person at the entrance where the Doorbell
                           Pro is located.




                           https://support.simplisafe.com/hc/en-us/articles/360029810471-How-to-use-the-Video-Doorbell-s-
                           2-Way-Audio
                    Case 1:20-cv-12288-ADB Document 23-10 Filed 05/19/21 Page 31 of 40




U.S. Pat. No. 10,097,796                                      Video Doorbell Pro




                           https://www.youtube.com/watch?v=KbdcIUjvtWM at 4:48 in video.
                       Case 1:20-cv-12288-ADB Document 23-10 Filed 05/19/21 Page 32 of 40




 U.S. Pat. No. 10,097,796                                              Video Doorbell Pro

(iv) receiving a message that   The SimpliSafe app can receive a message the person has been detected at the entrance.
the person has been detected
at the entrance; and




                                https://support.simplisafe.com/hc/en-us/articles/360035333172-Doorbell-Notifications
                    Case 1:20-cv-12288-ADB Document 23-10 Filed 05/19/21 Page 33 of 40




U.S. Pat. No. 10,097,796                                      Video Doorbell Pro




                           https://www.youtube.com/watch?v=KbdcIUjvtWM at 6:18 of video.
                    Case 1:20-cv-12288-ADB Document 23-10 Filed 05/19/21 Page 34 of 40




U.S. Pat. No. 10,097,796                                            Video Doorbell Pro

                           The SimpliSafe app can display a notification that the person has been detected at the entrance.
                           When a person is detected at the entrance by the Doorbell Pro, either by the proximity sensor or the
                           primary doorbell button, the Doorbell Pro can transmit a message notifying the detection to the
                           user’s SimpliSafe app.




                           https://simplisafe.com/video-doorbell-pro

                           In addition, the SimpliSafe app can display a notification that the person has been detected at the
                           entrance by listing past detection activity at the entrance.
                    Case 1:20-cv-12288-ADB Document 23-10 Filed 05/19/21 Page 35 of 40




U.S. Pat. No. 10,097,796                                       Video Doorbell Pro




                           https://www.youtube.com/watch?v=KbdcIUjvtWM at 5:40 of the video.
                       Case 1:20-cv-12288-ADB Document 23-10 Filed 05/19/21 Page 36 of 40




 U.S. Pat. No. 10,097,796                                            Video Doorbell Pro

[3.6] wherein the graphical   The SimpliSafe app has a graphical user interface that displays one or more icons when a person is
user interface displays one   detected by the exterior device.
or more icons when the
person is detected by the     When a person is detected, live video of the entrance will be sent by the Doorbell Pro to the
exterior device; and          SimpliSafe app. The graphical interface of the SimpliSafe app includes various icons, including a
                              record button to record video and a microphone button to engage in 2-way audio communication
                              with the person at the entrance.
                    Case 1:20-cv-12288-ADB Document 23-10 Filed 05/19/21 Page 37 of 40




U.S. Pat. No. 10,097,796                                      Video Doorbell Pro




                           https://www.youtube.com/watch?v=KbdcIUjvtWM at 4:48 in video.
                        Case 1:20-cv-12288-ADB Document 23-10 Filed 05/19/21 Page 38 of 40




 U.S. Pat. No. 10,097,796                                            Video Doorbell Pro




                              https://simplisafe.com/video-doorbell-pro

[3.7] wherein the video       Video transmitted by the Doorbell Pro is encrypted. All communications between the Doorbell
transmitted by the exterior   Pro’s exterior video doorbell device and the SimpliSafe app are encrypted.
device is encrypted.




                              https://www.security.org/home-security-systems/simplisafe/faqs/
                      Case 1:20-cv-12288-ADB Document 23-10 Filed 05/19/21 Page 39 of 40




 U.S. Pat. No. 10,097,796                                              Video Doorbell Pro

                               https://www.cnet.com/news/home-security-systems-video-doorbells-user-privacy-data-security-
                              abode-adt-comcast-nest-ring-simplisafe/



[7] The system of claim 3,    The Doorbell Pro is capable of adjusting the brightness level of the camera.
wherein the exterior module
is capable of adjusting the   Complainants believe that the brightness level is capable of being adjusted internally by the camera
brightness level of the       itself, by the SimpliSafe app, by the SimpliSafe web browser, or by some other external instruction.
camera.                       Complainants will require additional discovery into the exact nature of the camera’s brightness
                              levels and reserves its right to amend these disclosures based on such discovery.

                              For example, Complainants believe the brightness level of the camera is capable of adjustment
                              through the adjustment or change of things such as the camera’s aperture , shutter time, exposure
                              time, or frame rate.

                              In addition, a user can also adjust the brightness of the camera’s video quality by turning the night
                              vision on or off in low light situations.




                              https://support.simplisafe.com/hc/en-us/articles/360029808731-How-do-I-change-my-doorbell-s-
                              settings-
                    Case 1:20-cv-12288-ADB Document 23-10 Filed 05/19/21 Page 40 of 40




U.S. Pat. No. 10,097,796                                         Video Doorbell Pro




                           https://support.simplisafe.com/hc/en-us/articles/360035333392-Night-Vision
